The verdict is not against the evidence. The book of account for rents was properly admitted in evidence, as the defendant himself had first examined the plaintiff's agent, who made the entries, as to its contents. *Page 596 
The newly-discovered evidence has no bearing upon the case. It relates to an agreement to pay the defendant's predecessor in title for the buildings on the land upon termination of the lease. If the defendant has any claim of this sort it can be enforced in a proper proceeding, but it does not operate to extend a tenancy.
Petition for new trial denied, and case remitted.